DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/29/2020 and 8/28/2020 have been entered.
Claims 1-8, 11-16, 18-26, 28-31 and 61-63 are pending.  
Claims 9, 10, 17, 27, and 32-60 have been canceled.
Claims 1, 16, 21-23 and 25 have been amended.
No new claims have been added.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/28/2019 and 2/9/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations “wherein B2O3 < 8.0 mol%.  Applicant points to specific examples 14, 15, 18, 21, 40, 41, 46, 50, 54, 56, and 57 to support these limitations, however these examples do not support the full breadth of the limitations as claimed but merely support the particular values recited in the specific examples. There does not appear to be either express or implicit support for the limitation as claimed anywhere in the specification and moreover not in combination with the full complement of limitations of claim 1. Applicant is requested to provide the location of support for this limitation of B2O3 and for all of the limitations of claim 1 together.
Claims 7 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the limitation “wherein the silicate glass comprises”…”from about 4.5 mol% to about 10 mol% B2O3”.  However claim 1 requires B2O3 to be greater than or equal to 8 therefore claim 7 is contradictory to claim 1 and is not properly further limiting.  Similarly, Claim 23 recites the limitations “wherein the silicate glass comprises”…”from about 3 mol% to about 10 mol% B2O3” in line 4 and 2O” in line 5.  However claim 16 requires B2O3 to be 2.9 mol% to 5.0 mol% in line 9 and requires Na2O to be at least 10 mol% in line 6 of the claim, therefore claim 23 is contradictory to claim 16 and is not properly further limiting. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.  For purposes of furthering prosecution, examiner will interpret within the independent claim ranges. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " 0 mol% < Nb2O5 < 6 mol%, and 0 mol% < TiO2 < 6 mol%" in lines 9 and 10.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-8, 11-15 and 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Barefoot et al. 2011/0201490 A1 in view of US in view of Sridharan (US 6,105,394) further in view of “The Chemistry of Colored Glass” and as evidenced by “Understanding CIE *L*a*b Colour Space”.   
Regarding claims 1, 2, and 8, Barefoot discloses aluminoborosilicate glass (a silicate glass) comprising at least 50 mol % SiO2 [0004] particularly 50-72 mol% SiO2, 2O, [0006] overlapping and entirely within the instant claimed range of at least 50 mol% SiO2 and significantly overlapping the instant claimed range of at least about 10 mol% Na2O.   Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and Table 2.  Barefoot discloses examples (such as examples 8 and 12) meeting all of the aforementioned limitations and wherein -0.5 mol%< Al2O3 mol%- Na2O mol%)<2.0 mol%, B2O3 mol%)< 8.0 mol%  and wherein B2O3 mol% –(Na2O mol% - Al2O3 mol%)>4.5 mol% and damage threshold (Vickers crack initiation threshold) is greater than 30 kgf including samples 8 (Table 2).
Barefoot does not teach at least .11 mol% or 0-6 mol% of at least one transition metal oxide colorant comprising at least one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4, or the L*, a*, and b* values.
However, Sridharan teaches the addition of up to 25 wt% coloring oxides including V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4 to provide color to glass frits (col 5 lines 1-10) and further teaches these oxides can provide a black color which effectively hides features from view from the opposite side of a glass(opaque) quality (col 10 lines 9-12). Additionally, “The chemistry of colored glass” teaches different transition metals and combinations of compounds provide different colors which as evidenced by “Understanding CIE *L*a*b Colour Space” may be measured in terms of L*, a*, and b*.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the aforementioned colorants in the amounts up to 25 wt% as suggested by Sridharan overlapping the instant claimed range of at least .11 mol% or 0-6 mol% and to optimize the mixture of the amounts of transition metal oxides  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Since the addition of different transition metal oxides and combinations achieves a recognized result of providing different colors that may be measured as L*, a*, and b* coordinates, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the combinations of transition metal oxides to yield an expected chosen color represented by a particular L*, a*, b* designation.
 Regarding claim 3, Barefoot in view of Sridharan teaches all of the limitations of claim 1 as set forth above and Barefoot further teaches wherein the silicate glass has a layer under a compressive stress of at least 600MPa, the layer extending from a surface of a silicate glass to a depth of at least about 30µm as shown by examples in Table 2 as modified by Sridharan including for instance at least samples 8 and 12.
Regarding claim 4, Barefoot in view of Sridharan teaches all of the limitations of claim 1 as set forth above and further teaches wherein the silicate glass comprises from about 60-66 mol% SiO2
Regarding claim 5, Barefoot in view of Sridharan teaches all of the limitations of claim 1 as set forth above.
 Barefoot in view of Sridharan also teaches an example meeting all of the limitations of claim 1 and wherein the silicate glass comprises 1 mol% MgO (at least .1 mol% of at least one of MgO and ZnO) in the example 12 in Table 2.
Regarding claim 6, Barefoot in view of Sridharan teaches all of the limitations of claim 1 as set forth above.
Barefoot does not expressly teach the “3-fold coordination of the B2O3”. 
However, Barefoot teaches that balancing the Al2O3, B2O3 and modifiers such as alkali materials as (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 would result in nonbridging oxygen (NBO)-free glass structure [0036], the B2O3 would necessarily be 3-fold coordinated. As shown in Table 2 all or nearly all of the sample exhibit this balance that results in 3-fold coordination and examples 8 and 12 teach all of the limitations.
 Regarding claim 7, Barefoot in view of Sridharan teaches all of the limitations of claim 1 as set forth above and teaches at least about 50 mol% SiO2.
Barefoot does not expressly teach the exact ranges of from about 12 mol% to about 22 mol% Al2O3; from about 4.5 mol% to less than 8 mol% B2O3; from about 10 mol% to about 20 mol% Na2O; from 0 mol% to about 5 mol% K2O; 0 mol% to 6 mol% MgO  and 0 mol% to 6 mol% ZnO.
However, Barefoot teaches 9-17 mol% Al2O3; 2-12 mol%  B2O3; 8-16 mol% Na2O, 0-4 mol% K2
Regarding claims 11-14 Barefoot in view of Sridharan teaches all of the limitations of claim 1 and further teaches a thickness between .1 to 5 mm overlapping the instant claimed thickness of about 1 mm [0028].
Barefoot in view of Sridharan doesn’t expressly teach the, transmission properties or opacity of the glass.
However, Barefoot in view of Sridharan teaches the claimed glass composition and Sridharan teaches a black glass that permits 0% UV transmission and effectively hides features on the opposite side of the glass (0% or near 0% visual transmission)(col 10 lines 9-13).  Because the compositions of the glasses expressed Barefoot in view of Sridharan are the same as the instant claimed composition, individual compositions shown would inherently exhibit the opacity, black color, or transmission less than 1% at wavelengths in a range from about 380 to 770 nm.
Regarding claim 15, Barefoot in view of Sridharan teaches all of the limitations of claim 1 and Barefoot further teaches the glass used as a window, cover plate screen or panel [0022].
Regarding claims 61 and 62, Barefoot in view of Sridharan teaches all of the limitations of claim 1 and Barefoot further teaches the glass used as a window, cover plate screen or panel [0022].  
Barefoot in view of Sridharan does not expressly teach the Vickers indentation threshold of greater than 35 or greater than 40 kgf. 
However, Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and Table 2 which overlaps the instant claimed ranges of greater than 35 and greater than 40 and teaches increasing the Vickers threshold by 2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art to use a glass free with sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036] adjusted to provide a Vickers crack indentation threshold of greater than 30 kgf overlapping the instant claimed range of greater than 35 or greater than 40 kgf. 



Claims 16, 18-19, 20-26, 28-31, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Barefoot et al. (US 2011/0201490 A1) in view of  US in view of Sridharan (US 6,105,394) further in view of “The Chemistry of Coloured Glass” and as evidenced by “Understanding CIE *L*a*b Colour Space” and further in view of Dejneka (US 2011/0045961 A1) (Dejneka’961). 
Regarding claims 16, 18, 20 and 23 Barefoot discloses aluminoborosilicate glass comprising at least 50 mol % SiO2 [0004] particularly 50-72 mol% SiO2, 8-16 mol% Na2O, 0-4 mol% K2O and teaches B2O3 may be 2 to 12 mol% [0006].  Barefoot further teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030].  
Barefoot does not disclose a specific example wherein B2O3 is 2.9 mol% to 5.0 mol% with 0 mol% K2O and Al2O3< Na2O with Na2O of at least 10 mol% and B2O3 mol% –(Na2O mol% - Al2O3 mol%)>2 mol% (as in claim 16) or of from about 9 mol% to about 2O3; from about 3 mol% to about 5 mol% B2O3; at least 10 mol% to about 20 mol% Na2O; 0 mol% to 6 mol% MgO  and 0 mol% to 6 mol% ZnO (as in claim 20) and Vickers threshold is greater than 25kgf (claim 16) or 30 kgf (claim 18). Barefoot also does not teach at least .11 mol% of at least one transition metal oxide colorant comprising at least one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4, and or the color coordinates.
However, Barefoot teaches specific compositional examples such as example 53 with Na2O of at least 10 mol% and B2O3 mol% – (R2O mol% - Al2O3 mol%)>2 mol% and teaches a range of B2O3 of 2-12 mol% and K2O of 0-4 mol% overlapping the instant claimed ranges and teaches Vickers threshold is greater than 25kgf or 30 kgf.  Barefoot further teaches that providing a ratio of R2O/Al2O3 preferably between 1.05 and 1.2 results in the lowest level of melting defects  such as undesolved batch or gaseous inclusions [0043] and further teaches  providing an excess of B2O3 while reducing the alkali content (such as K2O) provides increased crack initiation thresholds [0041].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to remove the mol% K2O of example 53 and add the equivalent mol% B2O3 to replace the K2O to achieve higher Vickers thresholds at least about or greater than 30 kgf and to reduce the Al2O3 to at least 15.4 mol% so that the remaining R2O (comprising 16.3 mol% Na2O only) is greater than the Al2O3 at a maximum of about 15.4 mol% for a ratio of Na2O/Al2O3 of at least 1.05 to achieve the lowest level of melting defects  such as undesolved batch or gaseous inclusions. 
Additionally, Sridharan teaches the addition of up to 25 wt% coloring oxides including V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4 to provide color to glass frits (col 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the aforementioned colorants in the amounts at least replacing the 1 mol% Al2O3 removed to reduce inclusion defects and up to 25 wt% as suggested by Sridharan overlapping the instant claimed range of at least .11 mol% or 0-6 mol% and to optimize the mixture of the amounts of transition metal oxides to create a black colored opaque glass that effectively hides features from view from the opposite side of a glass or to provide any level of L*, a*, b* combination in the color spectrum as desired and as claimed. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Since the addition of different transition metal oxides and combinations achieves a recognized result of providing different colors that may be measured as L*, a*, and b* coordinates, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the 
Also, Dejneka ‘961 teaches that when the zircon breakdown temperature is below the temperature at which the viscosity of the glass is 35,000poise (35 kPoise), zircon, which is a normal contaminant from the glass production process, “breaks down to zirconia and silica and results in zirconia inclusions in the glass.  Dejneka ‘961 teaches that zircon breakdown temperature can be adjusted by adjusting the composition of the glass (paragraphs [0016-0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the compositions of Dejneka as taught by Barefoot and Dejneka’596 overlapping the claimed ranges to maintain desirable ion exchange properties and to optimize Vickers crack initiation load and threshold to above 30 kgf and 35 kgf and zircon breakdown temperature equal to the temperature at which the glass has a viscosity range of from about 30 kPoise to about 40 kPoise in order to prevent zirconia inclusions in the glass.

Regarding claim 19, Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 16 as set forth above.
Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 does not expressly teach the “3-fold coordination of the B2O3”. 
However, Barefoot teaches that balancing the Al2O3, B2O3 and modifiers such as alkali materials as (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 would result in a nonbridging oxygen (NBO)-free glass structure [0036], the B2O3 would necessarily be 2O3. As shown in Table 2 all or nearly all of the samples exhibit this balance that results in 3-fold coordination.
Regarding claim 21, Barefoot in view of Sridharan “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 16 as set forth above including optimization of the L*, a*, b* coordinates of the glass in order to achieve the color coordinates as claimed.
Barefoot in view of Sridharan “The Chemistry of Colored Glass, and Dejneka ‘961 does not expressly teach and example with 66-74 mol% SiO2.
However, Barefoot teaches the glass composition may comprise 50-72% SiO2 [0006] and increasing the SiO2 content decreases the liquidus of the glass and increases the chemical durability with respect to mineral acids [0047]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to increase the SiO2 component of example 53 within the range taught by Barefoot to adjust the liquidus temperature of the glass and increase the durability.
Regarding claim 22, Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 16 as set forth above including optimization of the L*, a*, b* coordinates of the glass in order to achieve the color coordinates as claimed and further teaches MgO and ZnO may be included in amounts of 0-5 mol% as modifiers.  Example 53 of Barefoot includes MgO overlapping the amount claimed and although ZnO is not expressly taught in an example, it would have been obvious to a person having ordinary skill in the art at the time of the invention to include such a modifier at a level taught by Barefoot overlapping the instant claimed  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 24, Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 16 as set forth above.
Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 does not expressly teach wherein the glass contains less than about one inclusion per kg of silicate glass the inclusion having a diameter of at least 50µm.
However, as indicated above, Barefoot teaches removing inclusions during processing and achieving the lowest level of melting defects such as undissolved batch or gaseous inclusions by maintaining R2O/Al2O3>1.
  Therefore, as indicated above, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a glass with Na2O/Al2O3>1 and to optimize the ratio to achieve minimal or no inclusions [0042] and [0043].
Regarding claim 25, Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 24 as set forth above and as indicated above, Sridharan teaches the addition of up to 25 wt% coloring oxides including V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add any of the aforementioned colorants in the amounts up to 25 wt% as suggested by Sridharan overlapping the instant claimed range 0-6 mol% to create a black colored opaque glass that effectively hides features from view from the opposite side of a glass. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 26, Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 16 as set forth above and Barefoot further teaches the glass used as a window, cover plate screen or panel [0022].
Regarding claims 28-31, Barefoot in view of Sridharan , “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 16 and further teaches a thickness between .1 to 5 mm overlapping the instant claimed thickness of about 1 mm [0028].
Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 doesn’t expressly teach the, transmission properties or opacity of the glass.
However, Barefoot in view of Sridharan , “The Chemistry of Colored Glass, and Dejneka ‘961 teaches the claimed glass composition and Sridharan teaches a black glass that permits 0% UV transmission and effectively hides features on the opposite side of the glass (0% visual transmission)(col 10 lines 9-13).  Because the compositions of the glasses expressed Barefoot in view of Sridharan , and “The Chemistry of Colored 
Regarding claim 63, Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 teaches all of the limitations of claim 16.  
Barefoot in view of Sridharan, “The Chemistry of Colored Glass, and Dejneka ‘961 does not expressly teach the Vickers indentation threshold of greater than 35 kgf. 
However, Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and Table 2 which overlaps the instant claimed ranges of greater than 35 and greater than 40 and teaches increasing the Vickers threshold by providing sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art to use a glass free with sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036] adjusted to provide a Vickers crack indentation threshold of greater than 30 kgf overlapping the instant claimed range of greater than 35 kgf. 


Claim(s) 1-8, 11-15, and 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dejneka et al. (US 2013/0004758 A1) in view of Sridharan (US 6,105,394) further in view of “The Chemistry of Colored Glass” and as evidenced by “Understanding CIE *L*a*b Colour Space” and further in view of Barefoot et al. 2011/0201490 A1.
Regarding claims 1-2, 4-5, and 7-8, Dejneka discloses an aluminosilicate glass comprising at least about 50 mol% SiO2 (paragraph [0010]) which includes about 60 to 66 mol% SiO2, about 7 – 26 mol% Al2O3;  0 to about 9 mol% B2O3; about 11 - 25 mol % Na2O; from 0 to about 2.5 mol% K2O; from 0 to about 8.5 mol% MgO; and from 0 to about 1.5 mol% CaO wherein -340+27.1 Al2O3 - 28.7·B2O 3 +15.6·Na2O - 61.4·K2O + 8.1 ·(MgO+ ZnO) > 0 mol % (paragraph [0010]).  Dejneka teaches example such as example 28, wherein Na2O is at least 10 (mol%),B2O3 < 8 (mol%), -0.5 mol%  < (Al2O3 (mol%) - Na2O(mol%) > 2 mol% and B2O3(mol%)- (Na2O(mol%)-Al2O3(mol%)> 4.5 mol%.
Dejneka does not teach at least .11 mol% of at least one transition metal oxide colorant comprising at least one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4, and is silent regarding the Vickers crack initiation threshold.
However, Dejneka discloses the addition of other transition metal oxides that may be used to introduce color and shows examples of introduction of transition metal oxides at levels of .1 mol%.  Sridharan teaches the addition of up to 25 wt% coloring oxides including V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4 to provide color to glass frits (col 5 lines 1-10) and further teaches these oxides can provide a black color which effectively hides features from view from the opposite side of a glass(opaque) quality (col 10 lines 9-12) Additionally, “The chemistry of colored glass” teaches different transition metals and combinations of compounds provide different colors which as 
Therefore, It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a glass with add the aforementioned colorants in the amounts suggested by Sridharan while maintaining the remaining SiO2, Na2O, Al2O3, and B2O3 components of Dejneka within the same proportions and overlapping the instant claimed range to create a black colored opaque glass that effectively hides features from view from the opposite side of a glass or to provide any level of L*, a*, b* combination in the color spectrum as desired. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Since the addition of different transition metal oxides and combinations achieves a recognized result of providing different colors that may be measured as L*, a*, and b* coordinates, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the combinations of transition metal oxides to yield an expected chosen color represented by a particular L*, a*, b* designation.
Additionally, Barefoot teaches similar ion exchanged glass composition ranges to Dejneka wherein the crack initiation threshold is > 30kgf (Tables 1 and 2) and further teaches that to maximize Vickers crack initiation load and threshold the total alkali metal oxide modifier concentration should equal that of Al2O3 and any excess (Al2O3+B2O3) 2O3 alone to increase the crack initiation load (paragraph [0043]).  Barefoot further teaches to achieve the lowest level of melting defects such as undissolved batch or gaseous inclusions, it is best that R2O/Al2O3>1.0.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the compositions of Dejneka as taught by Barefoot within the compositional ranges of Dejneka and overlapping the claimed ranges to optimize Vickers crack initiation load and threshold to above 30kgf, 35kgf and 40 kgf and to maintain the R2O / Al2O3 >1.0 (Na2O greater than Al2O3) in order to minimize inclusions.
Regarding claim 3, Dejneka in view of Sridharan, “The Chemistry of Colored Glass” and Barefoot discloses all of the limitations of claim 1 as set forth above and further discloses a depth of layer of at least about 30 µm within the glass article wherein the compressive layer is under a compressive stress of at least about 900 MPa (paragraph [0010]).
Regarding claim 6, Dejneka in view of Sridharan, “The Chemistry of Colored Glass” and Barefoot discloses all of the limitations of claim 1 as set forth above. 
Dejneka in view of Sridharan, “The Chemistry of Colored Glass” and Barefoot is silent regarding the 3-fold coordination of the B2O3. Barefoot teaches as indicated above that balancing the Al2O3, B2O3 and alkali materials would result in nonbridging oxygen (NBO)-free glass structure, the B2O3 would necessarily be 3-fold coordinated.  
Regarding claims 11-14, Dejneka in view of Sridharan, “The Chemistry of Colored Glass”, and Barefoot discloses all of the limitations of claim 1 as set forth above and further discloses a glass with a thickness of about 1 mm (paragraph 
Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the transmission, color coordinates, opacity and color), are necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of the invention to adjust the oxide composition to achieve the color, 
Regarding claim 15, Dejneka in view of Sridharan, “The Chemistry of Colored Glass” and Barefoot discloses all of the limitations of claim 1 as set forth above and Dejneka further discloses the silicate glass used in applications such as displays and cover glasses for electronic devices such as televisions, telephones and entertainment devices (paragraph [0003]).
Regarding claims 61 and 62, Dejneka in view of Sridharan, “The Chemistry of Colored Glass” and Barefoot discloses all of the limitations of claim 1 and Barefoot further teaches the glass used as a window, cover plate screen or panel [0022].  
Dejneka in view of Sridharan, “The Chemistry of Colored Glass” and Barefoot does not expressly teach the Vickers indentation threshold of greater than 35 or greater than 40 kgf. 
However, Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and Table 2 which overlaps the instant claimed ranges of greater than 35 and greater than 40 and teaches increasing the Vickers threshold by 2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art to use a glass free with sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036] adjusted to provide a Vickers crack indentation threshold of greater than 30 kgf overlapping the instant claimed range of greater than 35 or greater than 40 kgf. 


Response to Arguments
Applicant's arguments filed 7/29/2020 have been fully considered.  Applicant’s amendments overcome the rejections under 35 USC 103 over Barefoot in view of Sridharan alone and Dejneka in view of Sridharan and Barefoot as set forth in the Office Action dated 5/29/2020, therefore the rejections have been withdrawn. However, new grounds for rejection have been applied under 35 USC 112 and 35 USC 103 in view of “The Chemistry of Colored Glass” and evidenced by “Understanding CIE *L*a*b Colour Space” as set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784